16‐3122‐cv 
Brady v. Schneiderman 
                                                                                                                
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY 
COUNSEL. 
 
       At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
New York, on the 1st day of March, two thousand eighteen. 
 
PRESENT: 
              AMALYA L. KEARSE, 
              GUIDO CALABRESI, 
              DENNY CHIN, 
                     Circuit Judges. 

---------------------------------------x
 
JAMES H. BRADY, 
                        Plaintiff‐Appellant, 
 
                       v.                                                                 16‐3122‐cv 
                                                                                     
ERIC T. SCHNEIDERMAN, Attorney General 
for the State of New York, 
                     Defendant‐Appellee. 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x 

FOR PLAINTIFF‐APPELLANT:                                               James H. Brady, pro se, Wyckoff, New 
                                                                       Jersey. 
 
FOR DEFENDANT‐APPELLEE:                           David Lawrence III, Assistant Solicitor 
                                                  General, Barbara D. Underwood, 
                                                  Solicitor General, Steven C. Wu, Deputy 
                                                  Solicitor General, for Eric T. 
                                                  Schneiderman, Attorney General of the 
                                                  State of New York, New York, New 
                                                  York. 
 
              Appeal from the United States District Court for the Southern District of 

New York (Abrams, J.). 


              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED as 

set forth below. 

              Plaintiff‐appellant James H. Brady, proceeding pro se, appeals from a 

judgment entered August 15, 2016.    Brady sued the New York Attorney General under 

42 U.S.C. § 1983, seeking an injunction to require defendant‐appellee Eric T. 

Schneiderman, Attorney General of the State of New York, to investigate and prosecute 

alleged judicial corruption related to Bradyʹs prior unsuccessful state court litigation 

over the air rights to the space above the building in which he owned an apartment.   

The district court dismissed the complaint with prejudice because Brady lacked 

standing to compel the Attorney General to investigate or prosecute the state court 

judges who ruled against him, and Brady appealed.    We assume the partiesʹ familiarity 
 
                                             2 
     
with the underlying facts, the procedural history of the case, and the issues on appeal. 

               We review de novo a district courtʹs determination on standing.   Rajamin v. 

Deutsche Bank Natʹl Tr. Co., 757 F.3d 79, 84‐85 (2d Cir. 2014).    To establish constitutional 

standing, a plaintiff must show an injury in fact that is causally connected to the 

challenged conduct and that is likely to be redressed by a favorable decision.    Spokeo, 

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 

555, 560‐61 (1992)).    We conclude that the district court properly determined that Brady 

lacked standing for substantially the reasons set forth in its July 13, 2016 opinion and 

order.   

               Although the judgment of the district court stated that the dismissal was 

ʺwith prejudice,ʺ a caveat not applicable to dismissals for lack of federal jurisdiction, see 

e.g., Carter v. HealthPort Techs., LLC, 822 F.3d 47, 54‐55 (2d Cir. 2016); Hernandez v. Conriv 

Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999), we instead understand the district court 

(a) to have meant that the complaint asserts only claims that Brady cannot pursue in 

federal court, and (b) to have had in mind that Brady has been warned by the state 

court not to continue his ʺnear perfect example of frivolous conductʺ in ʺprosecuting 

claims that have either been determined or that he has been told are not ripe,ʺ see Brady 

v. 450 W. 31st St. Owners Corp., 2014 WL 3515939, at *13 (N.Y. Sup. Ct. July 15, 2014).   



 
                                                3 
     
             We have considered all of Bradyʹs arguments and find them to be without 

merit.    Accordingly, the judgment is deemed amended to incorporate our 

understanding set forth above, and as thus amended is AFFIRMED. 

                                       FOR THE COURT: 
                                       Catherine OʹHagan Wolfe, Clerk of Court 




 
                                          4